PER CURIAM.
In this Anders appeal, the trial court orally imposed “standard costs” without any reference to authority or amount. The probation order included $250 for investigative costs and $150 for law enforcement investigative costs. There is no oral or written request in the record for such costs, no documentation to support the costs, and no finding of Ro-ehetti’s ability to pay these costs. The costs were imposed without compliance with section 939.01, Florida Statutes (1995) and must be stricken. See Adams v. State, 676 So.2d 541 (Fla. 5th DCA 1996); Golden v. State, 667 So.2d 933 (Fla. 2d DCA 1996).
JUDGMENT, SENTENCE and PROBATION ORDER AFFIRMED; CONDITIONS 17 AND 18 STRICKEN.
PETERSON, C.J., and GOSHORN and HARRIS, JJ., concur.